Deen, Judge,
concurring specially. In a respondeat superior situation, where the sole negligence proved is that of the servant, a verdict against the master and in favor of the servant is void. Pickron v. Garrett, 73 Ga. App. 61 (3) (35 SE2d 540). A verdict against both, where the negligence is imputable, is proper, and the remedy of the master is to recoup from the servant any part of the judgment the former is forced to pay. Code Ann. §81A-113 (g)-
In this case the evidence before us demands a conclusion that the appellant Georgia Heart Association is liable for any negligence of the co-defendant Bernstein under respondeat superior. Appellant never seriously contends that the plaintiff was not entitled to a verdict, but takes the position that if the jury found Bernstein negligent it would be entitled to a judgment over. This is a correct statement of the law and if it were the only point involved in the case I would vote to reverse the denial of a judgment n.o.v. to the appellant on the cross complaint. In addition, *695however, the trial court granted appellant’s motion to set aside the verdict against it and in favor of Berry, to which judgment no exception is taken here. The trial court further granted the plaintiff a new trial on the ground that the inconsistency of the verdict in favor of the plaintiff against both defendants on the main action, and the verdict in favor of Bernstein and against his employer in the cross claim, show such inconsistency as to indicate that "the jury was influenced by sympathy for the defendant Bernstein and the inadequate verdict in favor of plaintiff in the main action was the direct result of sympathy, bias and prejudice.” Appellant excepts to this latter judgment merely on the proposition that if the verdict was inconsistent it was not harmful to the plaintiff, but we cannot say as a matter of law either that the verdict was adequate or that sympathy for Bernstein did not enter into it. It was not an abuse of discretion for the trial court to grant a new trial to the plaintiff. If the additional setting aside of the plaintiff’s verdict against the defendants on appellant’s motion was error, it was invited error on the part of the appellant and is now the law of the case. Since the plaintiff has been granted a new trial against both defendants the remaining enumerations of error are moot.